PER CURIAM.
An information charging the appellant with assault with intent to commit rape was filed in the Criminal Court of Record of Dade County, Florida. The appellant pleaded not guilty to the information and waived jury trial. At trial of the cause, the court permitted an eight year old girl to testify, over the appellant’s objection as to the competency of the witness to testify. At the conclusion of the cause, the trial court found the appellant guilty and entered the conviction and sentence appealed herein.
The appellant contends that the trial court erred in permitting the eight year old child to testify, on the grounds that by her own testimony it was shown she did not properly appreciate the nature and obligation of the oath to tell the truth, and that the trial court failed to properly instruct her in this regard. We affirm.
It does not appear from the record that the trial judge manifestly abused his discretion in permitting the minor witness to testify. See: Rowe v. State, 87 Fla. 17, 98 So. 613; Dings v. Dings, Fla.App.1964, 161 So.2d 227; Swain v. State, Fla.App. 1965, 172 So.2d 3. Therefore, the judgment, conviction and sentence here under review is hereby affirmed.
Affirmed.